Citation Nr: 0520733	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  95-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nerve damage, lower 
incisor area.

2.  Entitlement to service connection for residuals of a 
laceration of the right leg.

3.  Entitlement to service connection for granuloma, lower 
lobe, both lungs.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978 and from September 1990 to October 1991, including 
service in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a hearing before a local 
hearing officer at the RO in September 1995.  The veteran had 
previously requested a Board hearing, but withdrew this 
request in September 1995 in lieu of the September 1995 local 
hearing.  

The Board notes that the veteran has indicated that his 
claimed disabilities were incurred during the time period 
from September 1990 to October 1991. 

The Board also observes that during the course of this 
appeal, the veteran also perfected the issue of an increased 
evaluation for post-traumatic stress disorder (PTSD).  
However, service connection for PTSD was severed in June 
2003.  It does not appear that the severance issue is in 
appellate status at this time. 

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

With regard to the veteran's claims of service connection for 
residuals of nerve damage to the incisors and for a 
laceration wound to the right leg, the Board notes that the 
veteran, at the time of a December 1998 VA examination, 
stated that after his release from captivity, he was flown 
back to El Paso, Texas, and treated at the William Beaumont 
Army Medical Center.  He indicated that he was hospitalized 
for about one week for treatment of the laceration wound.  It 
does not appear that these records have been associated with 
the claims folder.  

With regard to the veteran's claim of service connection for 
granuloma, lower lobe, both lungs, the Board notes that on 
his October 1991 request for compensation and pension, the 
veteran reported having a granuloma of the right lung.  

Chest x-rays performed in February 1993 revealed calcified 
granulomas in both lungs.  A chest x-ray performed in April 
1999 revealed a calcified granulomatous process in the left 
lower base.  

While the Board notes that the service medical records 
contain no findings of granulomas during his period of active 
service, the Board does observe that the veteran reported 
having granulomas in his lungs prior to his separation from 
service.  Based upon the report of the veteran that he had 
granulomas in both lungs when he was in service and based 
upon the current findings of a granulomatous process, the 
Board is of the opinion that the veteran should be afforded 
an additional VA examination, with the examiner rendering an 
opinion as to the nature and etiology of any current 
granulomatous process and whether it is related to service.  
To date, there has been no such opinion rendered.  38 C.F.R. 
§ 3.159 (2004). 

The Board acknowledges that this appeal has been ongoing for 
a number of years.  However, it appears that a number of 
other claims were in the process of being adjudicated, and 
the issues now on appeal were not certified to the Board 
until April 2005.  Nevertheless, as it appears that a search 
for additional service medical records identified by the 
veteran and a VA medical opinion are necessary, the Board's 
only recourse is to return the case for appropriate action 
before undertaking appellate review. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file copies of all 
treatment records of the veteran from the 
William Beaumont Army Medical Center for 
the time period from June 1991 to October 
1991.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
lung disorder, to include a granulomatous 
process.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion:  Does the veteran 
currently have a granulomas in his lungs?  
If granulomas are found to be present, 
what, if any, disability results from 
them?  What is the date of onset of the 
granulomas and is it at least as likely 
as not (50 percent or higher degree of 
probability) that the granulomas or any 
current granulomatous process, if found, 
are related to the veteran's period of 
active service?  Rationale is requested 
for each opinion that is rendered.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




